Citation Nr: 1621616	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for pulmonary tuberculosis (PTB) of the left upper lung. 

2.  Entitlement to an aid and attendance allowance for the Veteran's spouse, T. A.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel







INTRODUCTION

The Veteran had active duty from April 1968 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

Initially, the Board notes that the Veteran was not sent VCAA notice in connection with his most recent petition to reopen his claim.  Specifically, while the Veteran was provided VCAA notice in a March 4, 2013 letter that letter only address his claim for an aid and attendance allowance for his spouse.  

Additionally, the evidence of record indicates that there are outstanding inpatient service treatment records.  Specifically, the Veteran has reported that he was hospitalized for his PTB at the San Diego Naval Hospital from May 30, 1968 to January 3, 1969, and at the Subic Bay Naval Hospital from January 8, 1969 to January 17, 1969.  VA requested and received service treatment records, which corroborate the Veteran's reports regarding being hospitalized.  While the service treatment records contain admission slips and narrative summaries from the Veteran's periods of hospitalization, they do not contain the underlying inpatient treatment records.  The Board acknowledges that there is a limited duty to assist a Veteran in an attempt to reopen a claim on the basis of new and material evidence.  However, this limited duty includes obtaining all records potentially in the custody of a Federal Department or agency.  As the aforementioned records pertain to the Veteran's claim, an attempt must be made to obtain them.
With regard to the Veteran's claim for an aid and attendance allowance for his spouse, the criteria for spousal aid and attendance requires that a Veteran have a service-connected disability rated at not less than 30 percent disabling.  38 U.S.C.A. § 1115 (West 2014).  The Veteran currently does not have any service-connected disability.  Therefore, the resolution of the Veteran's petition to reopen his claim for PTB may affect the resolution of his claim for spousal aid and attendance.  Therefore, that issue is inextricably intertwined with the Veteran's petition to reopen, and the Board must defer adjudication of the claim until the Veteran's petition to reopen has been resolved.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate VCAA notice regarding how to substantiate his petition to reopen his claim for service connection for PTB.

2.  Obtain and associate with the record any VA treatment records for the Veteran since his discharge from active service in January 1969.

3.  Request from any appropriate source, including the National Personnel Records Center (NPRC) and or any other appropriate source, any inpatient / hospitalization records from the Veteran's hospitalization at the San Diego Naval Hospital from May 30, 1968 to January 3, 1969, and at the Subic Bay Naval Hospital from January 8, 1969 to January 17, 1969.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e) (2015).

4.  After completing the above development, and any development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



